UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 00-31192
                            Summary Calendar



                            WILLIAM WILSON,

                                                   Plaintiff-Appellant,


                                 VERSUS


               FORMOSA PLASTICS CORPORATION, LOUISIANA,

                                                    Defendant-Appellee.




           Appeal from the United States District Court
               For the Middle District of Louisiana
                             (99-CV-333-B)
                              June 1, 2001
Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant    William    Wilson   contests   the   district

court’s order granting summary judgment in favor of Defendant-

Appellee   Formosa    Plastics   Corporation.     Wilson,   an    African-

American, claims that Formosa’s decision to promote white employees


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    1
to three supervisory positions amounted to unlawful discrimination

against him in violation of Title VII of the Civil Rights Act of

1964.    Wilson also contends that Formosa breached contractual

obligations arising from its employment policies.

                                  I. Facts

     Formosa    Plastics      Corporation      purchased     the   Baton    Rouge

plastics manufacturing plant in 1981.             William Wilson worked as

either a lab technician or mechanic at the plant since 1966.                  The

plant   is   divided   into   several       sections    related    to   different

manufacturing processes.       Before Formosa restructured the chain of

command, each section included a supervisor, who managed the

section, and a planner, who acted as an assistant supervisor.

Formosa also employed Harmony, an independent contractor, which

managed its own employees at the plant.

     In 1998, supervisory positions opened in the PVC, VCM-II, and

Powerhouse sections. When the former supervisors resigned, Formosa

decided to restructure the chain of command in the VCM-II and

Powerhouse sections by combining the Supervisor and Planner jobs

into one position.         Formosa chose not to restructure the PVC

section.

     Formosa put Maintenance Manager Michael Koai in charge of

evaluating candidates for the three supervisory positions.                  Using

a scale of one to ten, Koai ranked the candidates according to

their experience in the section, communication skills, supervising

experience, and past performance record.               Koai included Wilson as

                                        2
a candidate for the PVC and VCM-II positions, but decided not to

include Wilson in his consideration for the Powerhouse position due

to Wilson’s lack of experience in that section.         After Koai

concluded his review, Formosa promoted Sam Blanchard, the former

Planner in the Powerhouse section, as Supervisor/Planner in the

Powerhouse section; Harold Caminita, the former Planner in the VCM-

II section, as Supervisor/Planner in the VCM-II section; and Gerard

Smith, the Harmony foreman, as the Supervisor in the PVC section.

According to Koai, these three white males were more qualified for

the position than Wilson.

      Wilson filed a claim with the EEOC alleging age and race

discrimination.1   After receiving a right to sue letter from the

EEOC, Wilson sued Formosa in the Middle District of Louisiana,

alleging violations of Title VII of the Civil Rights Act of 1964

and seeking damages for breach of Formosa’s employment policies.

The district court granted summary judgment in favor of Formosa.

Wilson timely appeals the district court’s final judgment.

                   II.   Standard of Review

      This Court reviews the grant of summary judgment de novo,

applying the same standard as the district court.    See Walker v.

Thompson, 214 F.3d 615, 624 (5th Cir. 2000).   “Summary judgment is

proper when the evidence, viewed in the light most favorable to the


  1
   The district court dismissed Wilson’s age discrimination claim
under the ADEA for lack of evidence. Wilson does not raise an age
discrimination issue on appeal.

                                 3
non-movant,       reflects      no   genuine       issues       of     material     fact.”

Rubinstein v. Administrators of the Tulane Educational Fund, 218

F.3d 392, 399 (5th Cir. 2000), cert. denied, 121 S.Ct. 1393 (2001).

“If   a    fact   question     is    dispositive     of     a       motion    for   summary

judgment, ‘we must review the facts drawing all inferences most

favorable to the party opposing the motion.”                    See Walker, 214 F.3d

at 624 (quoting Herrera v. Millsap, 862 F.2d 1157, 1159 (5th Cir.

1989)).

                        III.    Wilson’s Title VII Claim

      To    survive     a   motion    for   summary       judgment,          a   Title    VII

plaintiff must first establish a prima facie case.                           See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973); Pratt v. City

of Houston, Texas, 2001 WL 327165, *3 (5th Cir. April 19, 2001).

A prima facie case consists of proof that the plaintiff (1) is a

member of a protected class; (2) was qualified for the position;

(3) was not promoted; and (4) either the position was filled by

someone not in the protected class, or the person was not promoted

because of his race.           See Rutherford v. Harris County, Texas, 197

F.3d 173, 179 (5th Cir. 1999).                  We will presume for purposes of

this appeal that Wilson presented sufficient evidence to establish

a prima facie case.

      Once the plaintiff demonstrates a prima facie case, the burden

shifts     to     the   employer      to    articulate          a     legitimate,        non-

discriminatory reason for its employment decision.                           See McDonnell


                                            4
Douglas Corp., 411 U.S. at 802-04.           If the employer articulates a

non-discriminatory explanation, the burden once again shifts to the

plaintiff to prove that the employer’s reason was merely pretext

for discrimination.    See id.

     To review a district court’s order granting summary judgment,

we must determine “whether a rational fact finder could find that

the employer discriminated against the plaintiffs on the basis of

race.”   Pratt, 2001 WL 327165, at *3 (citing St. Mary’s Honor Ctr.

v. Hicks, 509 U.S. 502, 511 (1993)).              A “plaintiff’s prima facie

case, combined with sufficient evidence to find that the employer’s

justification is false, may permit the trier of fact to conclude

that the employer unlawfully discriminated.”               Reeves v. Sanderson

Plumbing Products, 530 U.S. 133, 148 (2000).                    However, “if the

plaintiff created only a weak issue of fact as to whether the

employer’s    reason   was    untrue       and    there    was          abundant   and

uncontroverted    independent     evidence         that      no     discrimination

occurred,” summary judgment is appropriate.               Id.

     Formosa claims that the three white employees were better

qualified for the position than Wilson.              According to Formosa’s

uncontradicted    evidence,    the     two       employees        who     filled   the

Supervisor/Planner positions in the VCM-II and Powerhouse sections

previously served as the Planner in each of their respective

sections.    Under the former management structure, the Planner was

second in the chain of command and would periodically perform the


                                       5
Supervisor’s duties. Formosa contends that the Harmony foreman who

filled the PVC Supervisor position was also more qualified than

Wilson.    The Harmony foreman had extensive supervisory experience

over the Harmony employees at the Formosa plant and was familiar

with Formosa’s administrative procedures. Formosa also claims that

the former PVC section supervisor recommended the Harmony foreman

as his successor.       Formosa argues that Wilson did not have the

supervisory experience or administrative skills to qualify for the

jobs.

     Wilson argues that there is sufficient evidence to rebut

Formosa’s non-discriminatory explanation.             Wilson claims that Koai

neglected to consider his supervisory experience in comparing him

to the other candidates and that Formosa should have considered him

for the    Powerhouse     position.       He   also   argues   that   Formosa’s

original statement to the EEOC that he was not considered for any

position   was   false,    and   therefore      undermines     Formosa’s   non-

discriminatory explanation.

     Wilson’s arguments fall short of creating an issue of fact

concerning the legitimacy of Formosa’s non-discriminatory reason.

Even if Koai should have considered Wilson for the Powerhouse

position and failed to take account of all Wilson’s supervisory

experience, and even if Formosa misrepresented facts to the EEOC,

there is no evidence that the individuals who Formosa promoted were




                                      6
not more qualified than Wilson.2          Wilson has not produced evidence

that his supervisory and administrative experience was comparable

to the individuals who were hired.              On the basis of the summary

judgment evidence, a rational factfinder could not conclude that

Formosa intentionally discriminated against Wilson.             We therefore

affirm the district court’s order granting summary judgment in

favor of Formosa on Wilson’s Title VII claim.

                IV. Breach of Employment Policies

      Under   Louisiana   law,   an   employment      policy   may   bind   the

employer if the policy amounts to a contractual obligation.                 See

Keller v. Sisters of Charity of the Incarnate Word, 597 So.2d 1113,

1115 (La. App. 2 Cir. 1992).              A valid contract requires four

elements: “(1) the parties must possess the capacity to contract;

(2) the parties’ mutual consent must be freely given; (3) there

must be a certain object for the contract; and (4) the contract

must have a lawful purpose.”              Id.    An employer may also “be

obligated by a promise when he knew or should have known that the

promise would induce the other party to rely on it to his detriment

and the other party was reasonable in so relying.”              LA. CIV. CODE

ANN. art. 1967.



  2
   Formosa later corrected its original statement to the EEOC that
Wilson was not considered for any of the positions. In light of
the abundant and uncontroverted evidence that Formosa promoted the
most qualified individuals, its originally misstatement creates, at
best, a weak issue of fact as to whether Formosa’s non-
discriminatory reason was false. See Reeves, 530 U.S. at 148.

                                      7
     Louisiana     courts       have   declined      to     impose   contractual

obligations on employers for policies that create only general

guidelines for employment decisions.                See Keller, 597 So.2d at

1115; Schwarz v. Administrators of the Tulane Educational Fund, 699

So.2d 895, 898 (La. App. 4 Cir. 1997).                     However, employment

policies that assure employees that they will receive certain

benefits, combined with evidence that the employees relied on the

policy as a part of their employment contract, may create a binding

obligation.     See Fairbanks v. Tulane University, 731 So.2d 983,

985-87 (La. App. 4 Cir. 1999).

     Wilson points to the following language in Formosa’s 1-3

Employment Policy:

     In filling vacancies, all the Company locations will,

     whenever possible, promote a qualified employee to the

     position    before     considering      outside      applicants.      In

     pursuing    this    goal    the   Company      will   adhere    to   the

     principles     of      equal      employment      opportunity        and

     affirmative    action.         This    means   that    all   qualified

     applicants will receive consideration for employment,

     promotions, and transfers regardless of race, color,

     religion, sex, national origin, age or disability.

Wilson contends that Formosa breached a contractual obligation

arising from the policy when it hired the Harmony foreman as

Supervisor of the PVC section and failed to consider Wilson for the


                                        8
Powerhouse position.      Wilson did not present any evidence of

employee reliance on the policy provision.

     We find that Formosa’s policy falls into the category of cases

involving general employment guidelines.       See Keller, 597 So.2d at

1115; Schwarz, 699 So.2d at 898.           The policy simply states a

preference for promoting qualified applicants within the company

over applicants outside the company and claims that Formosa will

abide by the laws against discrimination when it makes employment

decisions.    The policy does not confer a material benefit on which

Wilson reasonably relied.       See Fairbanks, 731 So.2d at 985-87

(concluding    that   issues   of   fact   precluded   summary   judgment

involving Tulane University’s policy of providing faculty children

with tuition waivers). Accordingly, we affirm the district court’s

order granting summary judgment in favor of Formosa on Wilson’s

claim for breach of the employment policy.

AFFIRMED




                                     9